DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on November 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (U.S. Patent Publication No. 2022/0102467).
Regarding claim 1, in Figures 1 – 2, Song discloses a display screen, comprising: at least one first flexible printed circuit (FPC) (400); and a substrate (comprising 100, 200), wherein the substrate is provided with at least one set of first signal lines (105, 205) on a side edge of the substrate, wherein each set of first signal lines is coupled with a first connecting portion (401) of a corresponding first FPC (paragraph [0076]), and for each first FPC, a second connecting portion (300, Figure 2) of the first FPC faces the side edge of the substrate where the at least one set of first signal lines is disposed (Figure 2).
Regarding claim 2, Song discloses wherein the substrate is provided with at least one set of second signal lines on another side edge of the substrate opposite to the side edge where the at least one set of first signal lines is disposed, wherein the at least one set of second signal lines is coupled with at least one second FPC, and for each second FPC, the second FPC has a first connecting portion coupled with a corresponding set of second signal lines and a second connecting portion facing the another side edge of the substrate where the at least one set of second signal lines is disposed (Figures 1 – 2).
Regarding claim 3, Song discloses wherein the first FPC and the second FPC each have a U shape (Figures 1 – 2).
Regarding claim 4, Song discloses wherein the first FPC and the second FPC each have a semicircular shape (Figures 1 – 2).
Regarding claim 5, Song discloses wherein the first FPC and the second FPC each have a semi-rectangular shape (Figures 1 – 2).
Regarding claim 6, Song discloses wherein for each set of first signal lines, a central axis of a line-outlet position of the set of first signal lines and a central axis of a line-outlet position of the at least one set of second signal lines are parallel to one another (Figures 1 – 2).
Regarding claim 7, Song discloses wherein for each second FPC, a central axis of the second connecting portion of the second FPC coincides with that of the second connecting portion of one of two first FPCs adjacent to the second FPC (Figures 1 – 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847